  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BRENT JACOBY,                      )
                                   )
     Plaintiff,                    )
                                   )             CIVIL ACTION NO.
     v.                            )               2:15cv382-MHT
                                   )                    (WO)
WARDEN KARLA JONES,                )
et al.,                            )
                                   )
     Defendants.                   )

                              ORDER

    This cause is now before the court on plaintiff's

“Notice of Intent to Appeal” (doc. no. 96), which the

court is treating as a notice of appeal, a motion for

leave to appeal in forma pauperis, and a motion to

reconsider the entry of judgment.

    Regarding the motion for leave to appeal in forma

pauperis, 28 U.S.C. § 1915(a) provides that, "An appeal

may not be taken in forma pauperis if the trial court

certifies    in   writing   that       it   is    not   taken   in   good

faith."     In making this determination as to good faith,

a court must use an objective standard, such as whether

                                   1
the appeal is "frivolous," Coppedge v. United States,

369   U.S.     438,    445    (1962),      or     "has       no   substantive

merit."      United States v. Bottoson, 644 F.2d 1174, 1176

(5th Cir. Unit B May 15, 1981) (per curiam); see also

Rudolph v. Allen, 666 F.2d 519, 520 (11th Cir. 1982)

(per curiam); Morris v. Ross, 663 F.2d 1032 (11th Cir.

1981).       Applying this standard, this court is of the

opinion, for the reasons stated in the recommendation

of the magistrate judge, that the plaintiff lacks a

valid       legal     or    factual       basis        for    appeal,     and,

accordingly, an appeal would be frivolous and not taken

in good faith.             See, e.g., Rudolph v. Allen, supra;

Brown v. Pena, 441 F. Supp. 1382 (S.D. Fla. 1977),

aff'd without opinion, 589 F.2d 1113 (5th Cir. 1979).

                                  ***

      Accordingly, it is ORDERED that:

      (1)    The    plaintiff's       notice      of    intent     to   appeal

(doc. no. 96) is treated as a notice of appeal.

      (2) The plaintiff’s motion to proceed on appeal in

forma pauperis (doc. no. 96) is denied; and the appeal

                                      2
in this cause is certified, pursuant to 28 U.S.C. §

1915(a), as not taken in good faith.

    (3) The plaintiff's motion to reconsider the entry

of judgment (doc. no. 96) is denied.

    DONE, this the 4th day of October, 2019.

                        /s/ Myron H. Thompson____
                     UNITED STATES DISTRICT JUDGE




                           3
